Citation Nr: 0906260	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
asbestos exposure for purposes of accrued benefits. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1310 (West 2002). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and January 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant was afforded a September 2006 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing is associated with the record. 

The Board notes that additional issues are listed on the 
Statement of the Case and Supplemental Statement of the Case. 
However, the appellant in her substantive appeal and hearing 
testimony clearly limited her appeal to the issues listed on 
the above title page. Therefore, the Board limits this 
decision to those issues. 

Of note, the Chairman of the Board in Chairman's Memorandum 
No. 01-06-24 implemented a stay action order affecting this 
case. Memorandum No. 01-06-24 ordered the Board to stay 
action on and refrain from remand all claims based on 
exposure to herbicides in which the only evidence of exposure 
is receipt of the Vietnam Service Medal or service on a 
vessel off the shores of Vietnam. Recently, the Chairman 
issued Memorandum No. 01-09-03 lifting the stay. The Board 
can now adjudicate claims previously affected by the stay. 

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) must be remanded for additional notice. In 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the Veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

The appellant never received Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp Court decision. The 
DIC claim will be remanded for a corrective VCAA notice to 
address the new court precedent.

Regarding the service connection claim for asbestos exposure 
for the purpose of accrued benefits, the Board finds this 
issue to be inextricably intertwined with the issue of 
entitlement to DIC. A claim is inextricably intertwined if 
the RO would have to reexamine the merits of any other claim 
that has been denied by the Board, or the appellate courts, 
which is pending on appeal pursuant to the same action. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation. See generally Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992) (For the 
proposition as cited). In this instance, the appellant 
contends the Veteran's death is related to asbestos exposure. 
Thus, the issue of service connection for asbestos exposure 
for purposes of accrued benefits involves adjudication of the 
same facts as the DIC claim, and the claims are inextricably 
intertwined.  

Following corrective VCAA notice addressing the information 
required to substantiate a DIC claim, the RO will adjudicate 
the service connection claim for asbestos exposure for the 
purpose of accrued benefits. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
Veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claims of DIC 
compensation and service connection for 
asbestos for purposes of accrued benefits. 
If any benefits sought remain denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


